DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
The present invention is related to method for search for a synchronization signal.
The closest prior of records fails to teach the allowable features of claims 1-20.
After careful consideration and search of the present claimed invention, the examiner finds the following limitations of the claimed combination allowable over the prior art of record, when interpreted in accordance with the present specification description. More specifically, as for independent claims 1 and 13, the claimed limitations “each of the plurality of first synchronization signal measurement values corresponding to a different frequency among a plurality of frequencies, the plurality of sets of first correlation values being based on a reception signal having the plurality of frequencies, each of the plurality of sets of first correlation values having a number of first correlation values equal to a first accumulation count, and each of the plurality of sets of first correlation values being based on correlations between the reception signal and a pilot signal,
determine whether a first valid synchronization signal measurement value is detected among the plurality of first synchronization signal measurement values based on a criterion,
determine a frequency among the plurality of frequencies corresponding to the first valid synchronization signal measurement value as a first synchronization frequency in response to determining the first valid synchronization signal measurement value is detected,
determine a second accumulation count in response to determining the first valid synchronization signal measurement value is not detected,
generate a plurality of second synchronization signal measurement values based on the second accumulation count, and
perform an initial access operation for synchronization with a base station using the first synchronization frequency” and as for independent claim 20, the claimed limitations “each of the plurality of synchronization signal measurement values corresponding to a different frequency among a plurality of frequencies, the plurality of sets of correlation values being based on N reception signals where N is a natural number, each of the plurality of sets of correlation values having N correlation values, each of the plurality of sets of correlation values corresponding to a different frequency among the plurality of frequencies of the N reception signals, and each of the plurality of sets of first correlation values being based on correlations between the N reception signals and a pilot signal;
determining a frequency among the plurality of frequencies corresponding to a valid synchronization signal measurement value among the plurality of synchronization signal measurement values as a synchronization frequency, the valid synchronization signal measurement value being detected among the plurality of synchronization signal measurement values based on a criterion;
accumulating received plurality of synchronization signals corresponding to the synchronization frequency based on a number of the N reception signals to generate an accumulated synchronization signal;
determining whether synchronization data included in the accumulated synchronization signal is valid based on reference data; and
performing synchronization with a base station using a management information signal received from the base station in response to determining the synchronization data is valid” are considered to be allowable in combination with the rest of the claimed limitations. Consequently, the prior arts in combination fail to anticipate or render the distinct features of the independent claims obvious.
Any comments applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497. 

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OBAIDUL HUQ/Primary Examiner, Art Unit 2473                                                                                                                                                                                                        Dated: 02/01/2022